The opinion of the court was delivered by
Beasley, C. J.
These proceedings are highly irregular, but both parties have participated in such informalities. An arbitration and award have been decreed to be void, though no issue has been raised concerning them in the pleadings; and though one of the parties interested in such award is not before the court, and the award has been partly executed, this absent person, of course, cannot be affected by the decree; and as the parties here present have chosen to try this question as between themselves, I have passed by all matters relating to pleadings and procedure.
With respect to the merits I have had some doubts; but as doubt is not a proper ground for a reversal to rest on, I shall vote to affirm the decree.

Decree unanimously affirmed.